Filed 4/20/21 Neff v. Boschee CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


BURKLEY NEFF et al.,                                                    2d Crim. No. B302775
                                                                   (Super. Ct. No. 56-2015-00471260-
     Plaintiffs and Appellants,                                              CU-WE-VTA)
                                                                           (Ventura County)
v.

HOLLY BOSCHEE et al.,

     Defendants and Respondents.


      Burkley Neff and Renita Kay Griffin appeal an order
denying their motion for attorney fees pursuant to Civil Code
section 789.3, subdivision (d) (attorney fees to prevailing party in
wrongful eviction action).1 We affirm the trial court’s order
denying attorney fees.
      This is the third appeal arising from a lawsuit regarding
the ouster of Neff and Griffin from Neff’s Fillmore home following
foreclosure proceedings. Their possessions, including sentimental


        All statutory references are to the Civil Code unless
         1

stated otherwise.
personal property, were removed from the home and damaged or
destroyed when placed in a trailer and open boat parked outside
the home. Prior to trial, Neff and Griffin received a statutory
offer to compromise which they refused. Following a jury trial,
they received a verdict for economic and noneconomic damages
against caretaker Holly Boschee, real estate agent Carol
Anderson, and real estate firm Vere Enterprises, Inc., doing
business as RE/MAX of Valencia.2 Neff appeals and raises claims
regarding the denial of his motion for attorney fees.3 We reject
his claims and affirm.
            FACTUAL AND PROCEDURAL HISTORY
       On September 3, 2015, Neff filed a verified first amended
complaint alleging causes of action for wrongful eviction and
conversion, among others. Neff alleged that he was the owner of
residential real property located at 353 4th Street in Fillmore.
On June 2, 2015, Bank of America held a foreclosure sale of the
property. Neff and Griffin were then in legal possession, but
temporarily residing elsewhere, caregiving for an elderly family
member. Prior to the date of the foreclosure sale, Neff permitted
Boschee to move onto the property as a caretaker.

      2 To ease the reader’s task, we sometimes refer to the
parties Neff and Griffin as “Neff,” and Anderson and RE/MAX of
Valencia as “RE/MAX” except where clarity demands that we
draw a distinction. Neff was the owner of the Fillmore property
and Griffin is his fiancée.

      3 RE/MAX contests the timeliness of Neff’s notice of appeal.
We grant RE/MAX’s request for judicial notice of the January 27,
2020, filing date of the amended judgment. The notice of appeal
was timely filed, however, given that the Ventura Superior Court
declared court closures due to the COVID-19 pandemic from
March 19, 2020, through June 9, 2020.



                                2
       The first amended complaint also alleged that following the
foreclosure sale, Anderson contacted Neff and offered him “cash
for keys.” Neff refused. Anderson then contacted Boschee and
made the same offer. Boschee accepted, and then carelessly
removed Neff’s and Griffin’s possessions, placing them in a boat
and trailer parked in the driveway and exposing them to the
weather. Boschee and RE/MAX also changed the locks to the
property. At that time, Bank of America had not served Neff
with a notice to quit the premises or an unlawful detainer action.
The complaint attached photographs of Neff’s personal property
in the open boat and trailer.
       Prior to trial, RE/MAX made a statutory offer to
compromise with Neff, pursuant to section Code of Civil
Procedure 998. RE/MAX offered Neff $27,501 in exchange for a
dismissal of the action and mutual release. RE/MAX proposed
that the parties bear their own costs, attorney fees, and expenses.
The written offer to compromise warned that if Neff failed to
obtain a more favorable judgment at trial, he could not recover
his post-offer costs and would pay RE/MAX’s costs from the time
of the statutory offer. Neff refused the statutory offer to
compromise and, in mid-April 2017, the matter proceeded to trial.
       Following presentation of evidence and deliberations, the
jury completed special verdict forms and decided in favor of Neff
on causes of action for wrongful eviction and conversion, among
others. The jury apportioned fault concerning the wrongful
eviction cause of action as 50 percent for RE/MAX, 40 percent for
Boschee, and 10 percent for an entity not named as a party. It
awarded $5,000 damages for economic loss of property, $6,525 for
medical expenses, and $20,000 for noneconomic loss, including
emotional distress.




                                 3
       On June 5, 2017, Neff filed a motion to tax costs regarding
the memorandum of costs filed by RE/MAX. Neff argued in part
that the offer to compromise was invalid and unenforceable
because it was too broad in scope. The trial court permitted
supplemental briefing concerning this issue and later ruled that
the offer to compromise was valid and was not an “untethered
release such as the one at issue in Ignacio v. Caracciolo (2016) 2
Cal.App.5th 81, 89.”
       Neff also filed a motion for attorney fees based upon his
wrongful eviction from the property. (§ 789.3, subd. (d).)
Following written briefing and oral argument, the trial court
denied the motion. In ruling, the court stated that “there is no
statutory authority authorizing such fees” and that “section 789.3
appears inapplicable.”
       On January 10, 2020, the trial court entered an amended
judgment. After adjusting for recovery of RE/MAX’s $26,888.61
costs based upon Neff’s refusal of the statutory offer to
compromise, the court ordered Neff to pay $4,613.61 to RE/MAX.
The court also ordered Boschee to pay Neff her portion of the
noneconomic damages.
       Neff appeals and challenges the trial court’s denial of the
motion for attorney fees.
                            DISCUSSION
       Neff argues that section 789.3, concerning wrongful
eviction, is not limited to the conventional landlord-tenant
relationship. He asserts that an interpretation of the statute to
embrace the circumstances here is within our independent
review. Neff adds that in a related appeal, Boschee stated that
RE/MAX was the “landlord” of the property. He also contends
that he and Griffin were holdover tenants or tenants at




                                4
sufferance. (Aviel v. Ng (2008) 161 Cal.App.4th 809, 820 [tenant
who remains in possession after foreclosure sale is a holdover
tenant].)
       Section 789.3, subdivision (b)(3) prohibits a landlord from
locking out a tenant or removing his belongings without “lawful
eviction . . . by appropriate legal authorities.” Subdivision (c)
provides for an award of damages against the landlord for
violation of section 789.3. Subdivision (d) requires the trial court
to “award reasonable attorney’s fees to the prevailing party.”
       There is no evidence within the appellate record to suggest
or establish that Boschee and RE/MAX were landlords of the
Fillmore property to support an award of attorney fees within
section 789.3. The jury was not requested to nor did they decide
such issue. Neff pleaded that Bank of America conducted a
foreclosure sale and that Boschee was his caretaker of the
property in his absence. It is a reasonable inference from the
evidence that RE/MAX and Anderson were the listing broker and
agent for Bank of America following the foreclosure sale. As
such, the attorney fee provision of section 789.3, subdivision (d)
does not apply because they were not “landlords.” (Otanez v. Blue
Skies Mobile Home Park (1991) 1 Cal.App.4th 1521, 1526
[“Because section 789.3 does not apply to persons other than
landlords, we can see no basis for holding the managers liable”].)




                                 5
                        DISPOSITION
     The order denying attorney fees is affirmed. Costs are
awarded to respondents.
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                   GILBERT, P. J.
We concur:



             PERREN, J.



             TANGEMAN, J.




                               6
                Vincent J. O'Neill, Jr., Judge

              Superior Court County of Ventura

               ______________________________



     Law Offices of Michael D. Kwasigroch, Michael D.
Kwasigroch for Plaintiffs and Appellants.
     Larry DeSha for Defendant and Respondent Holly Boschee.
     Carlson Law Group, Inc., Mark C. Carlson for Defendants
and Respondents Vere Enterprises, Inc. and Carol Anderson.




                              7